      Case 3:17-cv-03301-EMC Document 211 Filed 08/10/21 Page 1 of 3



 1    COREY WORCESTER (pro hac vice)                ANNETTE L. HURST (SBN 148738)
      coreyworcester@quinnemanuel.com               ahurst@orrick.com
 2    RENITA SHARMA (pro hac vice)                  RUSSELL P. COHEN (SBN 213105)
      renitasharma@quinnemanuel.com                 rcohen@orrick.com
 3    QUINN EMANUEL URQUHART &                      ROBERT L. URIARTE (SBN 258274)
      SULLIVAN LLP                                  ruriarte@orrick.com
 4    51 Madison Avenue, 22nd Floor                 NATHAN SHAFFER (SBN 282015)
      New York, NY 10010                            nshaffer@orrick.com
 5    Telephone:    (212) 849-7000                  DANIEL JUSTICE (SBN 291907)
      Facsimile:    (212) 849-7100                  djustice@orrick.com
 6                                                  MARIA N. SOKOVA (SBN 323627)
      TERRY L. WIT (SBN 233473)                     msokova@orrick.com
 7    terrywit@quinnemanuel.com                     ORRICK, HERRINGTON & SUTCLIFFE
      QUINN EMANUEL URQUHART AND                    LLP
 8    SULLIVAN LLP                                  The Orrick Building
      50 California Street, 22nd Floor              405 Howard Street
 9    San Francisco, CA 94111                       San Francisco, CA 94105-2669
      Telephone:     (415) 875-6600                 Telephone: +1 415 773 5700
10    Facsimile:     (415) 875-6700                 Facsimile: +1 415 773 5759
11
      Attorneys for Plaintiff hiQ Labs, Inc.       Attorneys for Defendant LinkedIn
12                                                 Corporation
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16

17
     hiQ Labs, Inc.,                               Case No. 17-cv-03301-EMC
18
                   Plaintiff,                      STIPULATION RE SCHEDULING; AND
19                                                 [PROPOSED] ORDER AS MODIFIED
           vs.
20
     LinkedIn Corporation,
21
                   Defendant.
22

23   LinkedIn Corporation
24                 Counterclaimant,
           vs.
25
     hiQ Labs, Inc.
26
                   Counterdefendants,
27

28
                                                             STIPULATION RE SCHEDULING; AND
                                                                           [PROPOSED] ORDER
                                                                              17-CV-03301-EMC
       Case 3:17-cv-03301-EMC Document 211 Filed 08/10/21 Page 2 of 3



 1            Pursuant to the April 2, 2021, joint case management statement (ECF No. 195) and in

 2   light of the expiration of the discovery stay in this case, the Parties conferred on a case schedule

 3   and hereby stipulate to the following case schedule and respectfully request that the Court enter

 4   the same as the Rule 16 case management order.

 5
                             Event                                              Date
 6
      Close of Pleadings/Joinder Deadline                  September 3, 2021
 7
      Close of Fact Discovery                              March 31, 2022
 8
      Opening Expert Reports                               April 14, 2022
 9
      Responsive Expert Reports                            May 5, 2022
10
      Close of Expert Discovery                            May 26, 2022
11

12    Dispositive and Daubert Motions Filed                July 5, 2022

13    Oppositions to Dispositive and Daubert               August 1, 2022

14    Motions

15    Fed. R. Civ. P. 26(a)(3) Disclosures                 September 16, 2022

16    Replies in further support of Dispositive and        August 11, 2022

17    Daubert Motions

18    Hearing on Dispositive Motions & Daubert             August 25, 2022

19    Motions

20    Pretrial Meet and Confer                             October 7, 2022

21    Deadline to file Motions in Limine                   October 14, 2022
22    Oppositions to Motions in Limine                     October 28, 2022
23    Joint Pretrial Order                                 October 18, 2022 January 10, 2023
24    Objections to Fed. R. Civ. P. 26(a)(3)               October 28, 2022 January 17, 2023
25    Disclosures
26    Final pretrial conference                            November 8, 2022 January 31, 2023
27    Trial                                                December 5, 2022 February 27, 2023
28
                                                                      STIPULATION RE SCHEDULING; AND
                                                       2                            [PROPOSED] ORDER
                                                                                       17-CV-03301-EMC
      Case 3:17-cv-03301-EMC Document 211 Filed 08/10/21 Page 3 of 3



 1
     Dated: August 6, 2021                    Orrick, Herrington & Sutcliffe LLP
 2

 3
                                              By:          /s/ Robert L. Uriarte
 4                                                         ROBERT L. URIARTE
                                                           Attorneys for Defendant
 5                                                           LinkedIn Corporation
 6

 7

 8   Dated: August 6, 2021                    Quinn Emanuel Urquhart & Sullivan LLP
 9

10                                            By:          /s/ Hope Skibitsky
                                                              HOPE SKIBITSKY
11                                                           Attorneys for Plaintiff
                                                                 hiQ Labs, Inc.
12

13

14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16           August 9, 2021
      Dated: ____________________, 2021
17                                                       EDWARD M. CHEN
                                                       United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                         STIPULATION RE SCHEDULING; AND
                                          3                            [PROPOSED] ORDER
                                                                          17-CV-03301-EMC
